DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 9, 11, 12, 17, 18, 20, 22, 26, 28, and 32, drawn to a robotic kitchen assistant system.
Group II, claims 33 and 34, drawn to a robotic kitchen assistant system capable of monitoring a threshold condition of a food item. 
Group III, claims 36, 37, 39, 41-43, and 46-49, drawn to a robotic assisted method from preparation of food items. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of robotically assisted preparation of food items in a kitchen comprising, robotically performing a food preparation step according to a processor instruction and based on recipe information, robotically performing a step to prepare a food, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oleynik (US 20150290795 A1).
.
During a telephone conversation with Richard Batt on 18 February 2021 a provisional election was made without traverse to prosecute the invention of Group III, claims 36, 37, 39, 41-43, and 46-49.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4, 9, 11, 12, 17, 18, 20, 22, 26, 28, and 32-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
Claim 36 of this application is patentably indistinct from claim 16 of Application No. 16938964. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Application No. 16938964 in view of Oleynik (US 2015/0290795 A1). 
Both claim 36 or the present application and claim 16 of Application No. 16938964 teach a method of preparing food in a kitchen using a robot. Both applications further teach robotically manipulating a food item according to an order, which necessitates receiving an order.  
Application No. 16938964 is silent on evaluating on a processor whether at least one food preparation step associated with the order can be performed robotically, calculating on the processor a set of steps required to prepare the order; and robotically manipulating the food item based on recipe information, and steps required to prepare the order computed in the calculating step.
Oleynik teaches (Paragraph 0317, Fig. 22 #840, 842) the robot analyzes the prerequisites for the selected recipe and decides whether or not there is any shortage or lack of ingredients, or insufficient time to serve the dish according to the selected recipe and serving schedule, i.e. the robot decides if it can perform a food preparation step. Oleynik further teaches (Paragraph 0387) the robot is configured to detect and determine any difference(s) that would require the robotic apparatus to make an adjustment to a food preparation process, which is specified by the recipe script sequence.  Oleynik further teaches (Paragraph 0387) if there is a difference, the robot is configured to modify the food preparation process by adjusting one or more parameters for that particular food dish processing step based on the raw and processed sensory input data. The difference determinations and subsequent parameter adjustments to the process steps constitute calculations that result in a set of steps required to prepare the order.  While these calculations are described in a different embodiment of Oleynik from the embodiment that teaches receiving an order and evaluating food preparation steps, Oleynik teaches (Paragraph 0491) in various embodiments, the present invention can be implemented as a system or a method for performing the above-described techniques, either singly or in any combination. The combination of any specific features described herein is also provided, even if that combination is not explicitly described. Oleynik further teaches (Paragraph 0388) teaches the robotic apparatus prepares a food dish by making movements according to a recipe selected by a user, wherein quality checks and parameter adjustments (calculations) are made during the food preparation process.  Oleynik further teaches (Paragraph 0483) each aspect of the invention may be computer-implemented and there may be provided a computer program configured to perform each method when operated by a computer or processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Application No. 16938964 to incorporate the teaching of Oleynik, since both are directed to methods of preparing food, since Application No. 16938964 teaches a robot that would be capable of acting in the manner taught by Oleynik, since evaluating whether a step could be performed robotically would prevent the robot from performing unnecessary actions that don’t result in the production of a food product, since calculating a set of steps would allow the robot to determine how to prepare food based on the available resources (dimensions of the cooking area, available cooking tools, size and shape of ingredients, etc.), and since recipe information would allow a robot to prepare a variety of food products to suit different individuals tastes and preferences.

Information Disclosure Statement
	The NPL document “The magic of Eatsa, explained” disclosed in the IDS filed on 4/23/2020 has been considered only to the extent covered by the part of the article submitted. The full article has not been submitted by the applicant and, therefore, the article has not been examined in full. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: robotic arm/end effector 150 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 00105, “buns 206” should read “buns 202”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, it is unclear if “place food item onto grill, remove food item from grill, place food item onto another item” is a single instruction or three separate instructions. If these instructions are meant to be separate, then the second instance of the instruction “remove food item from grill” is unnecessary. For the purposes of further examination, the examiner has interpreted each of “place food item onto grill, remove food item from grill, place food item onto another food item” to be separate instructions.   
In claim 47, it is unclear what constitutes a “state of an order,” i.e. the scope is unclear. The state of an order could be an evaluation or whether an order is started or completed, the location of an order in a queue (e.g. 5th in line to be prepared), percentage completion of an order (e.g. 60% complete), etc.
Claims 48 and 49 are rejected for depending upon indefinite claim 47. Additionally, in claims 48 and 49, it is unclear if “the state” refers at least one of: received customer order, recognized food items, and manipulated food items or if “the state” recites all three categories together, i.e. all three categories are recited and all three must be met to satisfy the claim limitation. For the purposes of further examination, the examiner has taken the “the state” to refer to at least one of: received customer order, recognized food items, and manipulated food items but not necessarily all three together. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36, 37, 39, 41, and 47-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleynik (US 2015/0290795 A1).
Regarding claim 36, Oleynik teaches (Paragraph 0317, Fig. 22 #830) food preparation of a user selected recipe (order) by a robotic apparatus in a kitchen. Oleynik further teaches [0399] the robotic apparatus may be in a restaurant (commercial) kitchen. Oleynik further teaches (Paragraph 0317, Fig. 22, #834) the robotic apparatus receives inputs for the selected recipe (order) to be prepared. Oleynik further teaches (Paragraph 0317, Fig. 22 #840, 842) the robot analyzes the prerequisites for the selected recipe and decides whether or not there is any shortage or lack of ingredients, or insufficient time to serve the dish according to the selected recipe and serving schedule, i.e. the robot decides if it can perform a food preparation step. Oleynik further teaches (Paragraph 0387) the robot is configured to detect and determine any difference(s) that would require the robotic apparatus to make an adjustment to a food preparation process, which is specified by the recipe script sequence.  Oleynik further teaches (Paragraph 0387) if there is a difference, the robot is configured to modify the food preparation process by adjusting one or more parameters for that particular food dish processing step based on the raw and processed sensory input data. The difference determinations and subsequent parameter adjustments to the process steps constitute calculations that result in a set of steps required to prepare the order.  While these calculations are described in a different embodiment of Oleynik from the embodiment that teaches receiving an order and evaluating food preparation steps, Oleynik teaches (Paragraph 0491) in various embodiments, the present invention can be implemented as a system or a method for performing the above-described techniques, either singly or in any combination. The combination of any specific features described herein is also provided, even if that combination is not explicitly described. Oleynik further teaches (Paragraph 0388) teaches the robotic apparatus prepares a food dish by making movements according to a recipe selected by a user (ordered), wherein quality checks and parameter adjustments (calculations) are made during the food preparation process.  Oleynik further teaches (Paragraph 0483) each aspect of the invention may be computer-implemented and there may be provided a computer program configured to perform each method when operated by a computer or processor.
Regarding claim 37, Oleynik teaches (Paragraph 0207) extracting key information from two-dimensional information including the identification and location of objects including ingredients (food items). 
Regarding claim 39, Oleynik teaches (Paragraph 0148) parameter adjustment (the calculation process that results in an executable process step as shown above) refers to the process of changing the values of parameters based on inputs. Oleynik further teaches (Paragraph 0148) changes in the parameters of instructions to the robotic device can be based on the time duration of a mini-manipulation (process step). The adjustment of the time for a step would necessitate a determination of the time.
Regarding claim 41, Oleynik teaches (Paragraph 0387) should a modification or adaptation to the process (calculation of a step) be required, the adaptation process is carried out by adjusting any parameters needed to ensure the process variables are brought into compliance with those prescribed in the recipe script for that process step. Oleynik further teaches (Paragraph 0384, Fig. 51, #1408) recipe data includes cooking and preparation time.
Regarding claim 47, Oleynik teaches (Paragraph 0326, Fig. 29) a database for storing information including the initial position and orientation (state) of manipulated objects including ingredients (food items). A manipulated ingredient would also be a recognized ingredient because the ingredient would have to be recognized in order to be manipulated. As shown above for claim 36, Oleynik teaches user selection of a recipe, i.e. the user places an order. The completion of a step in the recipe constitutes a change in the state of the order, i.e. the order changes from less complete to more complete.  Oleynik further teaches (Paragraph 0215) a software module is used to verify that a step or sequence from a recipe has been successfully completed. This verification would necessitate the storing of data of the completion, which would be data regarding the state of the order. 
	Regarding claim 48, as shown above the completion of a step in the recipe constitutes a change in the state of the order, i.e. the order changes from less complete to more complete.  Oleynik teaches (Paragraph 0215) once the progress of a recipe step has been deemed successful, the recipe script index increment process notifies the recipe script executor to proceed to the next step in the recipe-script execution, i.e. the state of the current order is updated when the apparatus verifies the completion of a step in the recipe.
	Regarding claim 49, as shown above Oleynik teaches calculations relating to determining if a step in the cooking process needs to be adjusted. Oleynik further teaches (Paragraph 0387) should a modification or adaptation to the process be required, the adaptation process is carried out by adjusting any parameters needed to ensure the process variables are brought into compliance with those prescribed in the recipe script for that process step, and upon successful conclusion of the adaptation, the food preparation process resumes as specified in the recipe script sequence. Updating the state of the order, by verifying the completion of a recipe step and moving on to the next step, would result in a calculation being performed for the next recipe step, i.e. the step of calculating depends on the step in the recipe and, therefore, the state of the order. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0290795 A1) in view of JP 5814305 B2.
Regarding claim 42, Oleynik is silent on communicating an instruction to a human kitchen worker to perform a food preparation step.
Regarding claim 43, Oleynik is silent on the step of communicating includes an instruction selected from the following: place food item onto grill, remove food item from grill, place food item onto another food item; remove food item from grill; remove the food item from a storage and place onto a grill at a specific location.
JP 5814305 B2 teaches (Paragraph 0009) a grill device capable of reliably guiding the user to the optimum placement position of the food on the grill during cooking. JP 5814305 B2 further teaches (Paragraph 0013) when a food such as fish is selected on the screen of the display means, a picture in which one raw fish is placed at the optimum position on the grill is displayed for several seconds. JP 5814305 B2 further teaches (Paragraph 0014) the user can place the food on the grill according to the guidance of the displayed drawing. JP 5814305 B2 does not specify that the user is a kitchen worker, but it is well known in the art for a grill to be operated by a kitchen worker. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oleynik to incorporate the teaching of JP 5814305 B2, since both are directed to methods of food preparation, and since a human may be required to perform tasks that a robotic apparatus is incapable of doing. Furthermore, Oleynik teaches storing cooking instructions transferring the instructions to a robotic apparatus as shown above, so it would have been obvious to communicate instructions to a kitchen worker because doing so would reliably guide the user to the optimum placement position of the food on the grill during cooking and prevent cooking failure (JP 5814305 B2, Paragraph 0009).
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0290795 A1) in view of JP 5814305 B2 and further in view of Koether (US 20020082924 A1).
Oleynik as modified above is silent on verifying the food preparation step was performed by the human kitchen worker by recognizing and locating the food item after the food preparation step was performed by the human kitchen worker.
Koether teaches (Paragraph 0214) an employee in a food service operation (kitchen worker) is instructed by a programmed system to place a food in an area selected by the system (food preparation step). Koether further teaches (Paragraph 0214, Fig. 9C) the system verifies that the appropriate batch of food has been put in the designated area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oleynik to incorporate the teaching of Koether, since both are directed to methods of food preparation, and since a human may be required to perform tasks that a robotic apparatus is incapable of doing. Furthermore, there is a need in the food service industry for a system capable of generating computerized task lists instructing employees to perform needed tasks, and then guiding the employees through the required tasks (Koether, Paragraph 0007). Furthermore, cheating by employees can have a detrimental financial impact on the fast-food and other restaurants. For example, pulling food prepared in a deep vat fryer out before it is done can adversely affect food quality (e.g, taste, texture, appearance, etc.) and shelf life. Accordingly, there is a need for a system which can provide automatic verification that a required task has been properly completed by sensing various operating parameters, rather than relying only on the honesty employees alone (Koether, Paragraph 0009).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tengler (US 20050049940 A1) teaches a system of order processing wherein a software displays orders to kitchen workers.
Chestnut (US 20160307459 A1) teaches computer-implemented techniques for interactively training users to perform food quality, food safety, and workplace safety tasks.
Gribetz (US 20140184496 A1) teaches a software application that may instruct a user about food preparation.
Dong (US 7174830 B1) teaches a robotic cooking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792